Citation Nr: 1823190	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to January 1972.  He died in December 2006.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant testified at a Board hearing before the undersigned in January 2017.  

This matter was previously before the Board in May 2017, where the Board remanded the claim on appeal for further development.


FINDINGS OF FACT

1.  The Veteran died in December 2006; the certificate of death listed the immediate cause of death as metastatic multiple myeloma and no other significant contributing conditions.

2.  The Veteran is not presumed to have been exposed to herbicides (including Agent Orange) during his service.

3.  The Veteran had not established service connection for any disability at the time of his death. 

4.  Multiple myeloma was not manifested in-service or within the first post-service year (or, indeed, until many years thereafter) and was not due to or aggravated by any other service-related incident, to include exposure to ionizing radiation. 

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312. 

A disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

Service connection for the cause of death is determined in accordance with the statutes referable to establishing service connection for compensation purposes under Chapter 11 of 38 U.S.C. (§ 1101 et. seq.).  38 U.S.C. § 1310 (a).

Service connection will be granted for a disability resulting from disease or injury that was incurred or aggravated in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after service, direct service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Presumptive service connection may be granted under certain circumstances, which are discussed below as pertinent to this case. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran died in December 2006.  The evidence establishes that the Appellant is his surviving spouse, and she filed a timely claim for benefits in April 2007.

The Veteran's death certificate listed the immediate cause of death as metastatic multiple myeloma.  No other significant conditions were listed as contributing to the Veteran's death.  The Appellant contends that the Veteran's multiple myeloma was caused by exposure to ionizing radiation and/or herbicide agents in service while guarding materials stored at a facility at North Point U.S. Army Special Weapons Depot at Kriegsfeld, Germany.  The Board notes that multiple myeloma is a "radiogenic disease" for purposes of the presumptive service connection provisions of 38 C.F.R. § 3.311, and is also a disease that has been associated with exposure to herbicide agents under 38 C.F.R. § 3.309.

Here, the record establishes the Veteran has been diagnosed as having multiple myeloma in September 2004.  He separated from service in January 1972; therefore, service connection cannot be established for multiple myeloma under the presumptive provisions outlined in 38 C.F.R. § 3.307 (a)(3) because multiple myeloma did not manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.309 (a).

With respect to the claimed exposure to herbicide agents, the Appellant contends that Veteran was exposed to herbicide agents, to include Agent Orange, while serving with the 558th Military Police Company in 1972 at North Point.  An August 2017 response from the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that after coordinating their research with the National Archives and Records Administration (NARA), they were unable to locate 1972 unit records for the 558th Military Police Company, and were therefore unable to document the Veteran's exposure to radiation, herbicides, or any other chemicals during the period from January 1, 1972 to February 29, 1972, directing the AOJ to contact the Armed Forces Pest Management Board for information concerning herbicides or pesticides on Department of Defense Military Facilities.  In an October 2017 memorandum, the Armed Forces Pest Management Board indicated that it is Department of Defense policy to use commercial pesticides on all Department of Defense bases worldwide, and stated that tactical herbicides such as Agent Orange were not transported through, used or tested at, disposed of, or stored at North Point.  The Board acknowledges that both the Appellant and the Veteran have made lay statements indicating a belief that the Veteran was exposed to a chemical during his assignment at the North Point facility.  However, neither the Appellant nor the Veteran have demonstrated any specialized training that would enable them to identify tactical herbicide agents by sight alone.  In light of the unequivocal statement by the Armed Forces Pest Management Board that tactical herbicides were not present at North Point, the preponderance of evidence is against a finding that the Veteran was exposed to herbicide agents during service.  As such, service connection is not warranted for multiple myeloma on presumptive basis under 38 C.F.R. § 3.307 (a)(6) or on a direct basis on a theory that relates to herbicide exposure in service because herbicide exposure has not been established in this case.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).

With respect to the claimed exposure to ionizing radiation, there is no evidence that indicates the Veteran qualifies as a "radiation-exposed veteran" within the meaning of 38 C.F.R. § 3.309 (d)(3)(i).  The Veteran was not onsite in a test involving the atmospheric detonation of a nuclear device; he did not serve during the occupation of Hiroshima or Nagasaki, Japan; he was not interned as a prisoner of war in Japan during World War II; he was not present for at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and he did not serve in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Program of 2000.  Thus, he does not qualify as a "radiation-exposed veteran" and further consideration of presumptive service connection for multiple myeloma under 38 C.F.R. § 3.309 (d) is not warranted.

Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309 (d)(3), the provisions of 38 C.F.R. § 3.311 are for consideration.  The Veteran's service personnel records indicate that the Veteran served as a military policeman in the 558th Military Police Company in Germany from September 1970 to January 1972, where he guarded bunkers where nuclear weapons were stored.  A January 2018 response from the Army Dosimetry Center indicated that it was unable to locate any records of exposure to ionizing radiation for the Veteran.  In January 2018, the claims file was then referred to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311(a)(2).  In a February 2018 memorandum, the Deputy Chief Consultant for the Post Deployment Health Service provided a dose estimate of 1.5 rem, noting that when an occupationally exposed worker is not expected to receive a radiation dose exceeding 0.5 rem per year, monitoring is not required.  The Consultant further noted that the Health Physics Society found that the average annual equivalent dose from natural background radiation in the United States is about 0.3 rem, and that a person might accumulate an equivalent dose from natural background radiation of about 25 rem during an average 80-year lifetime, noting that below levels of about 10 rem above background radiation from all sources combined, the observed radiation effects in people are not statistically different from zero.  Ultimately, the Consultant opined that since the Veteran's lifetime total radiation dose did not exceed 10 rem above natural background radiation, it was unlikely that the Veteran's multiple myeloma was caused by exposure to ionizing radiation during military service.  The February 2018 memorandum was provided to the Director of VA Compensation Services who opined that there was no reasonable possibility that the Veteran's multiple myeloma was the result of exposure to ionizing radiation during service.  

The Board notes that the Veteran submitted private medical opinions from Dr. B.L. with respect to the etiology of the Veteran's multiple myeloma.  In a December 2016 statement, Dr. B.L. noted that he understood that the Veteran was exposed to chemicals and perhaps nuclear agents while in service, and stated that "[w]hile it is certainly entirely speculation, there is certainly at least the possibility that those exposures contributed to his development of multiple myeloma."  In a June 21, 2017 statement, Dr. B.L. again stated that there was "certainly a possibility that those exposures contributed to his development of multiple myeloma."  The Board finds these statements too equivocal standing alone to establish the Appellant's service connection claim by placing the positive and negative evidence in a state of approximate equipoise.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The Court of Appeals for Veterans Claims has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  The relevant standard for a medical opinion regarding the etiology of a claimed disability is "at least as likely as not".  The private opinions indicate it is merely within the realm of possibility the Veteran's multiple myeloma is the result of service.  This is insufficient to grant the claim on appeal.

There is no other competent evidence that addresses the etiology of the Veteran's multiple myeloma in the Appellant's case. The Appellant's and Veteran's lay assertions that the Veteran's multiple myeloma resulted from in-service exposure to herbicide agents or ionizing radiation are insufficient to establish the claim because neither the Veteran nor the Appellant have the requisite skill or training to address a complex medical question such as the etiology for multiple myeloma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).

In sum, the preponderance of evidence is against the Appellant's service connection claim for the Veteran's cause of death.  The evidence shows that the Veteran's multiple myeloma did not manifest within one year of the Veteran's separation from service.  The evidence does not establish the Veteran was exposed to herbicide agents, to include Agent Orange, in service.  Finally, the preponderance of the evidence indicates that the Veteran's multiple myeloma was not the result of exposure to ionizing radiation during service.  As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt doctrine does not apply, and the Appellant's service connection claim for the Veteran's cause of death must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


